Title: From Thomas Jefferson to William Cabell Rives, 25 November 1825
From: Jefferson, Thomas
To: Rives, William Cabell


Dear Sir
Monticello
Nov. 25. 25.
A case occurs of considerable pecuniary interest to the University on which an application to Congress for relief becomes necessary, and I am instructed by the board of Visitors to sollicit the attention to it of our Senators and Representatives, to whom of your own House I request your communication of this letter.We are called on at the ports of Boston and New York for the sum of 2715D.47c as the amount of duties on the marble bases and capitels of ten columns and two half columns imported from Italy for the Portico of our Rotunda, to which we believe the University not subjected by the intentions of Congress nor as to one half the sum, on principles of justice, because it is by the retrospective operation of a law.Among the branches of the arts and sciences taught in the University, are comprehended the fine arts generally, of which civil architecture is a prominent branch. the introduction of chaste models, taken from the finest remains of antiquity, of the orders of  architecture, and of specimens of the choicest samples of each order, was considered as a necessary foundation of instruction for the Students in this art. the bases and capitals necessary for exhibition, might of course, and with propriety, have been placed in our Museum but, besides that their massiveness would have too much crouded that we thought that, to shew their just effect, they could no where be exhibited so advantageously as in connection with their column, and it’s superincumbent entablature. we therefore determined that each of the Pavilions erected for the accomodation of the  schools and their Professors should present a distinct and different sample of the art. and these buildings being arranged around three sides of a square, the Lecturer in a circuit, attended by his school, could explain to them successively these samples of the several orders, their varieties, peculiarities, and accessory circumstances. of the Ionic and Corinthian orders we had no workmen capable of carving the Capitels, and if we had had them, we found they would cost three times as much here, in common stone as at the quarries of Carrara, in marble. the capitels of these two orders therefore, and no others, to wit 8. Ionic, and 6. corinthian, we imported for our first buildings. and altho, being for the University, we did not think duties demandable at all, yet these being of 15. p.c. only at that time, and amounting to but 305D.68c we paid them, without scruple, rather than occupy the time of the National legislature with such a discussion. I say we did not think duties demandable at all, because the statute of 1816. Apr. 17. expressly exempts from duty ‘all specimens of sculpture, or of modelling, specially imported by order, and for the use, of any seminary of learning, or for the encouragement of the fine arts’. now these articles were privileged by every one of these characteristics. they were specimens of sculpture exquisitely executed, they were models of the best forms of antiquity, specially imported by order, and for the use of a seminary of learning and for the encouragement and correct extension of the fine arts’. the law made no distinction as to the place of exhibiting them, whether in a Museum, or in the more advantageous and public situation on columns, with their proper accompaniments. these had been ordered from Carrara in April 1821.We had still occasion for 10 Capitels and bases, and two semi do Corinthian, for our principal and last building. this was a Rotunda in the form and proportions of the Pantheon of Rome. on the 8th of Sep 1823. we contracted with an Artist from Carrara, and returning thither, for the bases. and on the 8th of the following month of Oct. 1823. we ordered from mr Appleton our Consul at Leghorn (who had undertaken to furnish them) the 10. Capitals and two semi-capitels, to be copied exactly from those of the Pantheon, and to be placed for exhibition, on the columns of the Portico of our Rotunda. these columns being of much larger dimensions, their capitels were to cost between  5. and  6. times what those of the former importation had cost, and the amount of duties being too considerable to be neglected, as in the former case, we are obliged to claim an exemption for the reasons on which we might have claimed it on the former ones, and for the additional reason that the new Tariff law was not past until May 22. 24. between 8. and 9. months after the last were ordered. we reclaim then especially against the additional duty of 15. p.c. imposed by that act, as being retrospective, and unjust on that acknoleged principle. the order for the pavement indeed was only a few days before the passage of the last law. we were asked for it here 75. cents the square foot, in common slate stone, and 22½ cents at Carrara, in marble. this extravagant difference deserves neither favor nor protection; but ought to be taken down by competition. and as this was, in strictness, ex post facto also, tho’ but by a few days, it will be but strictly just to remit that also; and the rather as the majorities on that law were so small that we could not foresee that it would be a law at all at the date of our order. I send you the rough draughts of my letters proving the dates of the orders, those of mr Appleton who undertook the execution of them, and those of the Collectors of N. York and Boston, proving the amount of duty claimed, to wit at N.Y. 658D.32c at Boston 2057D.15c=2715D.47c in the whole. in the N. York account you will see mention of 6. cases of Marble, which were for myself. the duties on them 61D.19c I paid immediately, the retrospective as well as the old, to clear myself of all motives of personal interest in this question.The duties at Boston were bonded, to give us time to ask the interposition of Congress. those at N. York, both new and old, we were required to pay, which we did, with a reservation of the right of reclamation.With a sollicitation of the best endeavors of those charged with our interests before Congress, to obtain what we think justice, as well as science, give us hopes to expect. I pray you to accept, for yourself and them, the tribute of my high respect and esteem.Th: JeffersonP.S. an exact return of the papers inclosed is requested, as they are all-important for the settlement of our accounts. they are numbered from 1. to 15.